Citation Nr: 1020845	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-11 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1974 to February 
1977.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In March 2010, the Veteran testified in a Video Conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

In this case, the Board notes that the RO originally 
adjudicated the issue as entitlement to service connection 
for PTSD.  However, during the course of the appeal, the 
medical evidence revealed the additional diagnosis of 
schizophrenia.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the Board has recharacterized the issue as shown 
on the first page of this decision and acknowledges that such 
description includes a claim of entitlement to service 
connection for all currently diagnosed acquired psychiatric 
disorders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  The Veteran has not been 
afforded a VA examination in this case.  The Board notes that 
the Veteran has consistently reported that his experiences in 
service caused his psychiatric disability.  The Board notes 
that a Veteran is competent to report continuity of symptoms 
since service because that requires only personal knowledge, 
not medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Because the Veteran 
is not competent to relate his in-service symptoms to any 
currently diagnosed psychiatric disorder, and such 
relationship remains unclear to the Board, the Board finds 
that a VA examination is necessary in order to fairly decide 
the Veteran's claim. McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Clemons, supra.  

The rating decision on appeal denied service connection for 
PTSD because there is no evidence of PTSD having been 
competently diagnosed by any medical provider. However, the 
VA treatment records show that there is a diagnosis of 
schizophrenia.  Additionally, the service treatment records 
show that the Veteran had disciplinary problems in service 
and was discharged under honorable conditions.  The Veteran's 
Military Occupational Specialty was cannon crewman.  The 
separation examination also shows that the Veteran reported 
several problems when he separated from service such as 
frequent trouble sleeping, depression, excessive worry, loss 
of memory, nervous trouble and a head injury.  Considering 
the current diagnosis along with the evidence of problems 
when the Veteran separated from service, as well as the 
Veteran consistent statements regarding the etiology of his 
disabilities, the Board finds that a VA examination is 
necessary to determine if an acquired psychiatric disability 
was related to the Veteran's in-service experiences.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the nature 
and etiology of the Veteran's current 
psychiatric disability.  The claims file 
must be made available to and reviewed by 
the specialist in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The specialist 
should state whether the Veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by service.  The examiner 
should provide a rationale for the 
opinion, whether positive, negative or 
speculative.  

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


	(CONTINUED ON NEXT PAGE)


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


